DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 has been amended to require “the first partition plate does not exist at a portion of the coolant flow space corresponding to a stop position of the magnet” (emphasis added). There is no support for this negative requirement in the Specification in view of reasoning that a negative claim requirement introduces new concepts since an express exclusion of certain elements implies permissible inclusion of all other elements not so expressly excluded. Ex parte Grasselli, 231 USPQ 393, 394 (BD. App. 1983; aff’dmem., 738 F.2d 453 (Fed. Cir, 1984).
Claim 17 has been amended to require “the first partition plate does not exist at a portion of the coolant flow space corresponding to a portion of the target where leakage magnetic fields generated from the magnets present at stop positions overlap with each other” (emphasis added). There is no support for this negative requirement in the Specification in view of reasoning that a negative claim requirement introduces new concepts since an express exclusion of certain elements implies permissible inclusion of all other elements not so expressly excluded. Ex parte Grasselli, 231 USPQ 393, 394 (BD. App. 1983; aff’dmem., 738 F.2d 453 (Fed. Cir, 1984).
New claim 19 requires “the first partition plate does not exist at a portion of the coolant flow space corresponding to a stop position of the magnet” (emphasis added). There is no support for this negative requirement in the Specification in view of reasoning that a negative claim requirement introduces new concepts since an express exclusion of certain elements implies permissible inclusion of all other elements not so expressly excluded. Ex parte Grasselli, 231 USPQ 393, 394 (BD. App. 1983; aff’dmem., 738 F.2d 453 (Fed. Cir, 1984).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to require “one or more first partition plates”, and then requires “at least one first partition plate”, rendering the claim unclear as to whether the “at least one” is intending to refer back to the “one or more first partition plates”, or to distinct first partition plate or plates.
Claims 8-9 and 16-17 each recites the limitation "the first partition plate".  There is insufficient antecedent basis for this limitation in the claims.
Claims 8-9 and 16-17 (each dependent on amended claim 1) require “the first partition plate”, rendering each claim unclear as to whether “the first partition plate” is referring back to the “one or more first partition plates”, the “at least one partition plate”, or a distinct first partition plate.
New claim 19 requires “one or more first partition plates”, and then requires “the first partition plate”, rendering the claim unclear as to which of the “one or more first partition plates” is intended to be “the first partition plate”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Demaray et al (US Patent No. 6,199,259) in view of Vranken et al (US Patent No. 4,780,190) and Torii (JP No. 2015132420).
With respect to claims 1 and 2, Demaray discloses a target assembly (i.e. cathode unit) [40] for sputter depositing a film attached with a power supply to electrically bias a target (abstract; figs. 2-3; col. 1, lines 40-57), wherein figs. 2-3 depict the cathode unit [40] comprising the target [48] for emitting sputtering particles, a target cooler including a cooling plate [50],[52] of a metal to which the target [48] is bonded (col. 5, lines 24-26; col. 6, lines 35-60), wherein the metal is Al, Al alloy, or Ti (col. 7, lines 39-42; col. 9, lines 64-67; col. 10, lines 1-6). Figs. 5-6 depict a close-up of fig. 3 that shows the cooling plate [50],[52] includes a cooling passage (i.e. coolant flow space) through which cooling liquids (i.e. coolant) flows (col. 5, lines 35-36; col. 7, lines 35-56; col. 8, lines 1-11), figs. 5-6 further depicting the cooling plate [50],[52] is formed by bonding and/or sealing plate [50] to cover [52] (col. 8, lines 1-16), so as to have a bottom wall (i.e. first wall) of cover [52] and a top wall (i.e. second wall) of plate [50], wherein the first and second walls define the coolant flow space in a thickness direction. Figs. 4-6 further depict the cover [52] has a finned partition (i.e. first partition) [59a] connected to the first and second walls via the bonding and/or sealing (col. 6, lines 61-64; col. 8, lines 1-5) (this ‘finned partition’ more clearly shown in figs. 11-12 as fin [51] that is elongated to be a plate at col. 9, lines 21-44).
However Demaray is limited in that a second partition plate connected to only one of the first and second walls in the coolant flow space is not suggested.
Vranken teaches in fig. 2 a sputter target assembly comprising a cooling plate [18],[20] having bottom and bottom walls (i.e. first and second walls) defining a closed space (i.e. coolant flow space) [27] that has a first partition plate and a cooling fin (i.e. second partition plate) [25] within the coolant flow space [27], the second partition plate [25] connected to only the second wall and extends along with the first partition plate (abstract; col. 3, lines 55-68; col. 4, lines 1-7), wherein fig. 2 depicts plural second partition plates [25] between the first partition plates.
Torii teaches in figs. 8 and 10 a heat transfer tube (i.e. coolant flow space) having first partition plates [120] and a cooling fins (i.e. second partition plates) [142] between the first partition plates and that extend along the coolant flow space with the first partition plates [120], the second partition plates [142] only connected on one wall. Torii cites the advantage of the second partition plates in the coolant flow space as further improving heat exchanging efficiency (abstract). 
It would have been obvious to one of ordinary skill in the art to incorporate second partition plates that only connects to the second wall as taught by Vranken into the coolant flow path with the first partition plates of Demaray to gain the advantage of further improving heat exchanging efficiency as taught by Torii.
In summary, the combination of references Demaray, Vranken, and Torii has Demaray teaching in figs. 5-6 and 11-12 a cover [52] comprising one or more first partition plates (i.e. fins) [59a] or [51] (col. 6, lines 61-64; col. 8, lines 1-5; col. 9, lines 21-44), with Vranken and Torii each teaching to have second partition plates between the first partition plates (Vranken, fig. 2; Torii, figs. 8-10), with the second partition plates incorporated into the flow path of the first partition plates of Demaray, resulting in at least one first partition plate between two adjacent second partition plates. The cropped figures below of figs. 5-6 of Demaray serve to clarify the location of the second partition plates, and at least one first partition plate being between two adjacent second partition plates.

    PNG
    media_image1.png
    273
    931
    media_image1.png
    Greyscale

With respect to claims 3 and 4, modified Demaray further depicts in figs. 3 and 6 the target cooler includes a sheet (i.e. base plate) [54] which is bonded to the cooling plate [50],[52] to support the cooling plate [50],[52] and to integrate with each other (col. 8, lines 11-26).
With respect to claims 5 and 6, modified Demaray further discloses the target [48] is made of Ti or indium-tin oxide (ITO, a ceramic material) (col. 6, lines 35-44; col. 7, lines 42-45), with Ti and ITO known to have thermal conductivities respectively of 16.8 W/m*K and 10.1 W/m*K, and Co known to have a thermal conductivity of 122 W/m*K.
With respect to claim 7, modified Demaray further discloses the target [48] is bonded to the cooling plate [50],[52] by a bonding material including indium (col. 7, lines 37-45).
With respect to claim 8, modified Demaray further depicts in figs. 2-3 each of the target [48] and the cooling plate [50],[52] has a rectangular shape (col. 7, lines 35-39), wherein the first and second partition plates extend in a direction of shorter sides of the cooling plate [50],[52].
With respect to claim 9, modified Demaray further depicts in figs. 11-12 the first partition plate (i.e. finned partition) [51] (as also shown in figs. 2-3) defining a curve of the flow path of the coolant space, with the second partition plates (as taught by the combination of references Vranken and Torii) extending with the first partition plate [51] and defining a flow path in the direction of the shorter sides of the cooling plate [50],[52].
With respect to claims 12 and 13, modified Demaray further depicts in fig. 2 a coolant inlet [68] of the coolant flow space is formed at one of the shorter sides of the cooling plate [50],[52], and a coolant outlet [69] of the coolant flow space is formed at the other of the shorter sides of the cooling plate [50],[52], wherein the target [48] and the cooling plate [50],[52] are horizontal in the direction of the longer sides. Claim 13 requires limitations of “the target and the cooling plate are horizontal in the direction of the longer sides of the cooling plate, or inclined in the direction of the longer sides of the cooling plate to rise from the coolant inlet toward the coolant outlet” (emphasis added), with the limitation of “inclined in the direction of the longer sides of the cooling plate to rise from the coolant inlet toward the coolant outlet” being an optional limitation due to the alternative language, and accordingly not required by claim 13.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Demaray et al (i.e. Ref1, US Patent No. 6,199,259), Vranken et al (US Patent No. 4,780,190), and Torii (JP No. 2015132420) as applied to claim 8 above, and further in view of Demaray et al (i.e. Ref2, EP 780487).
With respect to claims 10 and 11, the combination of references Ref1, Vranken, and Torii is cited as discussed for claim 8. However the combination of references is limited in that a coolant inlet formed at a center of one longer side and coolant outlets formed at each shorter side is not suggested.
Ref2 teaches in figs. 8-9 a cathode assembly (i.e. cathode unit) having a cooling plate [95],[128] (abstract; col. 8, lines 36-42), similar to the cathode unit and cooling plate of Ref1, wherein fig. 21 depicts the cooling plate [95],[128] having a coolant flow space, the cooling plate [95],[128] comprises an outlet [101d] formed at a center of a shorter side and inlets [101a],[101b] formed at each longer side (col. 14, lines 4-12), with the outlet [101d] and inlets [101a],[101b] structurally capable of being reversed so as to have [101d] be an inlet, and [101a],[101b] be outlets. Furthermore it has been held that mere reversal of parts (inlet [101d] reversed from a center of a shorter side to a center of a longer side; outlets [101a],[101b] reversed from longer sides to each shorter side) would predictably result in similar functioning, that being of coolant circulating through the same coolant flow space to provide cooling or heat exchange (MPEP 2144.04, Section VI, Part A).
It would have been obvious to one of ordinary skill in the art to position a coolant inlet at a center of one longer side and coolant outlets at each shorter side from Ref2 for coolant inlet and outlets of Ref1 to yield the predictable result of providing cooling through the coolant flow space.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Demaray et al (US Patent No. 6,199,259), Vranken et al (US Patent No. 4,780,190), and Torii (JP No. 2015132420) as applied to claim 8 above, and further in view of Hosokawa et al (US Patent No. 5,382,344).
With respect to claims 14 and 15, the combination of references Demaray, Vranken, and Torii is cited as discussed for claim 8. However the combination of references is limited in that while Demaray teaches the cathode unit is used for magnetron sputtering that has a moveable magnetron on top of the target [48] (col. 1, lines 11-17 and 58-67; col. 2, lines 1-19), particulars of a magnet assembly of the moveable magnetron are not suggested.
Hosokawa teaches in fig. 16 a target assembly (i.e. cathode unit) [22] (abstract; col. 9, lines 25-34; col. 14, lines 47-62), similar to the cathode unit of Demaray. Hosokawa further teaches that the cathode unit comprises a magnet assembly [51] including magnet units [44A],[44B] that apply a leakage magnetic field to a sputter surface of a rectangular target to perform magnetron sputtering (col. 14, lines 63-68; col. 15, lines 1-11), and a driver configured to move a drive plate [56] to reciprocate (i.e. oscillate) the magnets [44A],[44B] in a direction [54] of longer sides of the rectangular target as shown in figs. 17-19 (col. 15, lines 12-68; col. 16, lines 1-24). Fig. 20 shows each of magnet units [44A],[44B] extends longitudinally with a direction of the shorter sides of the target as shown in figs. 16-19 (col. 14, lines 63-66; col. 16, lines 40-54). Hosokawa cites the advantage of the magnet assembly oscillating as increasing average deposition rate while maintaining substrate film thickness distribution and target usage efficiency (col. 16, lines 13-24).
It would have been obvious to one of ordinary skill in the art to incorporate the magnet assembly of Hosokawa into the cathode unit of the combination of references to gain the advantages of increasing average deposition rate while maintaining substrate film thickness distribution and target usage efficiency.
With respect to claim 16, Hosokawa further teaches that the target is uniformly eroded except at end portions (i.e. outer peripheral portions) where the magnet assembly reaches a stop position to then reciprocate back (col. 16, lines 13-17), where these outer peripheral portions correspond to the outer peripheral portions of the target [48] of Demaray, thus the first partition plate as discussed for Demaray and Vranken above in claim 1 does not exist at a portion of the coolant flow space corresponding to the stop position of the magnet as taught by Hosokawa.
With respect to claim 17, Hosokawa further depicts in fig. 16 the magnet assembly [51] includes magnet units [44A],[44B] that that have stop positions of respective magnets of the magnet units [44A],[44B] that are close to each other when oscillated. Claim 17 requires limitations of “stop positions of the respective magnets are close to each other or overlap with each other when the plurality of magnets are oscillated” (emphasis added), with the limitation of “overlap with each other when the plurality of magnets are oscillated” being an optional limitation due to the alternative language, and accordingly not required by claim 17. The additional limitation of “the first partition plate does not exist at a portion of the coolant flow space corresponding to a portion of the target where leakage magnetic fields generated from the magnets present at the stop positions overlap with each other” (emphasis added) is directed to this optional limitation, and thus this additional limitation is also optional.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Demaray et al (US Patent No. 6,199,259) in view of Vranken et al (US Patent No. 4,780,190), Torii (JP No. 2015132420) and Hosokawa et al (US Patent No. 5,382,344).
With respect to claim 19, Demaray discloses a target assembly (i.e. cathode unit) [40] for sputter depositing a film attached with a power supply to electrically bias a target (abstract; figs. 2-3; col. 1, lines 40-57), wherein figs. 2-3 depict the cathode unit [40] comprising the target [48] for emitting sputtering particles, a target cooler including a cooling plate [50],[52] of a metal to which the target [48] is bonded (col. 5, lines 24-26; col. 6, lines 35-60), wherein the metal is Al, Al alloy, or Ti (col. 7, lines 39-42; col. 9, lines 64-67; col. 10, lines 1-6). Fig. 6 depicts a close-up of fig. 3 that shows the cooling plate [50],[52] includes a cooling passage (i.e. coolant flow space) through which cooling liquids (i.e. coolant) flows (col. 5, lines 35-36; col. 7, lines 35-56; col. 8, lines 1-11), fig. 6 further depicting the cooling plate [50],[52] is formed by bonding and/or sealing plate [50] to cover [52] (col. 8, lines 1-16), so as to have a bottom wall (i.e. first wall) of cover [52] and a top wall (i.e. second wall) of plate [50], wherein the first and second walls define the coolant flow space in a thickness direction. Figs. 4 and 6 further depict the cover [52] has a finned partition (i.e. first partition) connected to the first and second walls via the bonding and/or sealing (col. 6, lines 61-64; col. 8, lines 1-5) (this ‘finned partition’ more clearly shown in figs. 11-12 as fin [51] that is elongated to be a plate at col. 9, lines 21-44).
However Demaray is limited in that a second partition plate connected to only one of the first and second walls in the coolant flow space is not suggested.
Vranken teaches in fig. 2 a sputter target assembly comprising a cooling plate [18],[20] having bottom and bottom walls (i.e. first and second walls) defining a closed space (i.e. coolant flow space) [27] that has a first partition plate and a cooling fin (i.e. second partition plate) [25] within the coolant flow space [27], the second partition plate [25] connected to only the second wall and extends along with the first partition plate (abstract; col. 3, lines 55-68; col. 4, lines 1-7), wherein fig. 2 depicts plural second partition plates [25] between the first partition plates.
Torii teaches in figs. 8 and 10 a heat transfer tube (i.e. coolant flow space) having first partition plates [120] and a cooling fins (i.e. second partition plates) [142] between the first partition plates and that extend along the coolant flow space with the first partition plates [120], the second partition plates [142] only connected on one wall. Torii cites the advantage of the second partition plate in the coolant flow space as further improving heat exchanging efficiency (abstract). 
It would have been obvious to one of ordinary skill in the art to incorporate second partition plates that only connects to the second wall as taught by Vranken into the coolant flow path with the first partition plate of Demaray to gain the advantage of further improving heat exchanging efficiency as taught by Torii.
However the combination of references Demaray, Vranken, and Torii is further limited in that while Demaray teaches the cathode unit is used for magnetron sputtering that has a moveable magnetron on top of the target [48] (col. 1, lines 11-17 and 58-67; col. 2, lines 1-19), particulars of a magnet assembly of the moveable magnetron are not suggested.
Hosokawa teaches in fig. 16 a target assembly (i.e. cathode unit) [22] (abstract; col. 9, lines 25-34; col. 14, lines 47-62), similar to the cathode unit of Demaray. Hosokawa further teaches that the cathode unit comprises a magnet assembly [51] including magnet units [44A],[44B] that apply a leakage magnetic field to a sputter surface of a rectangular target to perform magnetron sputtering (col. 14, lines 63-68; col. 15, lines 1-11), and a driver configured to move a drive plate [56] to reciprocate (i.e. oscillate) the magnets [44A],[44B] in a direction [54] of longer sides of the rectangular target as shown in figs. 17-19 (col. 15, lines 12-68; col. 16, lines 1-24). Fig. 20 shows each of magnet units [44A],[44B] extends longitudinally with a direction of the shorter sides of the target as shown in figs. 16-19 (col. 14, lines 63-66; col. 16, lines 40-54). Hosokawa cites the advantage of the magnet assembly oscillating as increasing average deposition rate while maintaining substrate film thickness distribution and target usage efficiency (col. 16, lines 13-24).
It would have been obvious to one of ordinary skill in the art to incorporate the magnet assembly of Hosokawa into the cathode unit of the combination of references to gain the advantages of increasing average deposition rate while maintaining substrate film thickness distribution and target usage efficiency.
In summary, Demaray, Vranken, Torii, and Hosokawa has Hosokawa teaching that the target is uniformly eroded except at end portions (i.e. outer peripheral portions) where the magnet assembly reaches a stop position to then reciprocate back (col. 16, lines 13-17), where these outer peripheral portions correspond to the outer peripheral portions of the target [48] of Demaray that do not have a first partition plate below, thus the first partition plate as discussed for Demaray above does not exist at a portion of the coolant flow space corresponding to the stop position of the magnet as taught by Hosokawa.

Response to Arguments
Applicant’s Remarks on p. 8-14 filed 4/15/2022 are addressed below.

Drawing Objections
Claim 1 has been amended by canceling “the first partition plate does not exist at a portion of the coolant flow space that corresponds to the high-temperature region”; this objection is withdrawn.

112 Rejections
Claim 1 has been amended to clarify “a sputtering film formation” and deleting “during a film formation”; this previous 2nd paragraph rejection is withdrawn.
Claim 1 has been amended by deleting “a high temperature region that has a higher temperature than other regions of the target”; this previous 2nd paragraph rejection is withdrawn.
Claim 12 has been amended to provide antecedent basis; this previous 2nd paragraph rejection is withdrawn.


103 Rejections
On p. 9-12, Applicant argues that the Demaray, nor Vranken and Torii, teach the new limitation of “at least one first partition late is disposed between two adjacent second partition plates” as required by amended claim 1.
The Examiner respectfully disagrees as while Demaray does not teach the new limitation, Vranken and Torii both teach the new limitation as shown above in the cropped figures of figs. 5-6 of Demaray for the rejections of claims 1 and 19, as the fins (i.e. second partition plates) from each of Vranken and Torii are between first partition plates and only touch one wall, and thus incorporating the second partition plates of Vranken (to improve heat exchanging efficiency as taught by Torii) between the first partition plates of Demaray results in at least one first partition plate between adjacent second partition plates. Thus the combination of references teaches the new limitation, as the cropped figures below show.

    PNG
    media_image1.png
    273
    931
    media_image1.png
    Greyscale


Request for Rejoinder
The request on p. 13-14 is noted.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP No. 2008255452 is relevant for teaching a cooling plate in a cathode sputtering apparatus for cooling a target, the cooling plate comprising one or more partition plates connected to first and second walls, the first and second walls creating a coolant flow space in a thickness direction of the cooling plate, and a flow path formed by the one or more first partition plates, wherein the flow path is curved or meandering.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794